UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Argued November 9, 2006
                            Decided December 15, 2006

                                       Before

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2323

UNITED STATES OF AMERICA,                     Appeal from the United States
    Plaintiff-Appellee,                       District Court for the Northern District of
                                              Indiana, South Bend Division
      v.
                                              No. 05 CR 137
CLIFFORD K. LAWSON, JR.,
     Defendant-Appellant.                     Robert L. Miller, Jr.,
                                              Chief Judge.

                                     ORDER

      Clifford Lawson, a previously convicted child molester, pleaded guilty to
being a felon in possession of three firearms. The district court considered the 18
U.S.C. § 3553(a) factors and sentenced Lawson at the low end of the sentencing
guidelines range. On appeal, Lawson challenges the sentence, arguing that the
judge did not give adequate consideration to the § 3553(a) factors and imposed a
sentence longer than necessary to achieve the goals of § 3553(a). We affirm.

      Lawson pleaded guilty without a written plea agreement to two counts of
possessing firearms as a felon under 18 U.S.C. §§ 922(g)(1) and to one count of
possessing an unregistered sawed-off shotgun in violation of 26 U.S.C. §§ 5841,
No. 06-2323                                                                    Page 2

5845, 5861(d) and 5871. The weapons were seized after police responded to a 911
call from one of Lawson’s friends, reporting that Lawson made suicidal threats and
had a sawed-off shotgun.

        Prior to sentencing, Lawson filed a sentencing memorandum in which he
requested a sentence without prison time, in light of his advancing age (52), family
obligations, and limited criminal history. At the ensuing hearing, he emphasized
that a guidelines sentence was greater than necessary to protect the public or
reflect the seriousness of the crime; he explained that he was the primary caretaker
of his mother, was unlikely to commit another offense because of his age, had a
successful and extensive work history, posed little danger to society because he kept
his weapons in his home, and had a limited criminal history, including only one
conviction thirteen years earlier.

       The court then adopted the probation officer’s guidelines computation, and
sentenced Lawson to 46 months in prison—the low end of the advisory range.
Among the factors noted by the court were Lawson’s prior conviction for child
molestation, his possession of multiple firearms off and on for more than 10 years,
and the threats Lawson made against police and the friends who had made the 911
call. Further, the court doubted that Lawson’s excuses for his possession of the
weapons were truthful and found that he presented a “modest rather than minimal”
threat to the public.

       On appeal, Lawson argues that his sentence is unreasonable because the
district court relied too heavily upon the guidelines range to provide the “best
indication of the seriousness of the offense” and the “need to promote respect for
law.” Lawson contends that, because of its reliance on the guidelines for these
factors, the court conducted a “sham analysis” of the 18 U.S.C. § 3553 factors and
improperly “used the guidelines as justification for the various purposes of
sentencing set forth in § 3553.”

       Lawson’s sentence falls within the properly calculated guidelines range and
is therefore presumed reasonable. United States v. Mykytiuk, 415 F.3d 606, 608
(7th Cir. 2005). Indeed, we have also stated that the proper guidelines range may
serve as a benchmark for trial judges. United States v. Hankton, 463 F.3d 626, 629
(7th Cir. 2006); United States v. Wurzinger, 467 F.3d 649, 650-51 (7th Cir. 2006).
Although the Supreme Court recently granted a writ of certiorari to consider
whether according a presumption of reasonableness to within-guidelines sentences
is consistent with United States v. Booker, 543 U.S. 220 (2005), see United States v.
Rita, No. 05-4674, 2006 WL 1144508 (4th Cir. May 1, 2006), cert. granted, 75
U.S.L.W 3246 (U.S. Nov. 3, 2006) (No. 06-5754), the resolution of that case would
not affect our conclusion that the district court arrived at a reasonable sentence
after meaningful consideration of the sentencing factors in 18 U.S.C. § 3553(a). See
No. 06-2323                                                                      Page 3

United States v. Laufle, 433 F.3d 981, 988 (7th Cir. 2006). The district court
thoroughly explained the considerations relevant to its sentencing decision,
including Lawson’s criminal history, see § 3553(a)(1), the ongoing nature of his
offense, see §§ 3553(a)(1), (a)(2)(A), Lawson’s threats after the police seized his guns,
see § 3553(a)(2)(A), and its conclusion that Lawson posed a danger to the public, see
§ 3553(a)(2)(C). The court rejected Lawson’s request for a shorter sentence because
he was his mother’s caretaker, based on the guidelines’ admonition that “family ties
and responsibilities are not ordinarily relevant” in imposing a sentence below the
guidelines range. U.S.S.G. § 5H1.6. And Lawson’s arguments regarding a lower
recidivism rate based on his age and family obligations did not compel the district
court to impose a sentence below the guidelines range, see Wurzinger, 467 F.3d at
653.
                                                                            AFFIRMED.